Name: Commission Regulation (EEC) No 3530/83 of 12 December 1983 concerning the procedure for determining the meat content in products falling within subheadings 16.02 B III a) 2 aa), bb) and cc) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 352/34 Official Journal of the European Communities 15 . 12 . 83 COMMISSION REGULATION (EEC) No 3530/83 of 12 December 1983 concerning the procedure for determining the meat content in products falling within subheadings 16.02 B III a) 2 aa), bb) and cc) of the Common Customs Tariff any kind, including fats of any kind or origin ; whereas, on the basis of studies undertaken and experimental results obtained, the procedure set out in the Annex to this Regulation appear to offer the best safeguards ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece , and in particular Article 3 thereof, Whereas provisions are necessary to ensure the uniform application of the Common Customs Tariff nomenclature in regard to classification of prepared or preserved meat or meat offal containing meat or offal , of any kind, including fats of any kind or origin ; Whereas, in accordance with the provisions of sub ­ headings 16.02 B III a) 2 aa), bb) and cc) of the Common Customs Tariff annexed to Council - Regula ­ tion (EEC) No 950/68 (2), as last amended by Council Regulation (EEC) No 3333/83 (3), prepared meat or meat offal containing meat or offal , of any kind, inclu ­ ding fats of any kind or origin are to be classified according to the percentage , by weight, of these ingre ­ dients ; Whereas it is necessary to define a procedure for deter ­ mining the percentage , by weight, of meat or offal , of HAS ADOPTED THIS REGULATION : Article 1 The percentage , by weight, of meat or offal , of any kind, including fats of any kind or origin of prepared meat or meat offal falling within subheadings 16.02 B III a) 2 aa), bb) and cc) of the Common Customs Tariff shall be determined according to the procedure set out in the Annex. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969, p . 1 . ( 2 ) OJ No L 172, 22 . 7 . 1968 , p . 1 . (') OJ . «Io L 313 , 14 . 11 . 1983 , p . 1 15 . 12 . 83 Official Journal of the European Communities No L 352/35 ANNEX ANALYTICAL PROCEDURE For the purposes of this Annex any reference to meat shall be taken to include offal , and the term 'overall meat content' includes meat as defined above and fats . The overall meat content is determined as follows : 1 . Analytical methods 1.1 . Homogeneous and representative samples of the meat product must be prepared for the purposes of analysis . 1.2 . Analytical methods to be used are as follows : 1.2.1 . nitrogen : Determination of the nitrogen content in meat and meat products  ISO 937  1978 , 1.2.2 . moisture : Determination of the moisture content in meat and meat products  ISO 1442  1973 , 1.2.3 . fats : Determination of the total fat content in meat and meat products  ISO 1443  1973 , 1.2.4 . ash : Determination of the ash content in meat and meat products  ISO 936  1978 . 1.3 . The abovementioned ISO standard requirements concerning sampling are not binding for the purposes of the present Regulation . 2 . Calculation of the overall meat content The overall meat content in a product is calculated by means of the following formula : NT - Nx % of defatted meat DM = x 100 f = DM + F% meat total where NT = total nitrogen determined by analysis (% ) Nx = nitrogen of non-meat origin (% ) f = average nitrogen content (% ) in the fat-free meat contained in the product ; the value of this factor is 3,5 for any kind of meat and mixtures of meat with the exception of :  products whose meat content consists solely of tongue for which the value of this factor is 3,0 ,  products whose meat content consists solely of kidney for which the value of this factor is 2,7 F = quantity of extractable fat (%) determined by analysis . The total nitrogen and extractable fat content is determined by the methods mentioned in paragraphs 1.2.1 and 1.2.3 . It is also possible to assess the ash ( 1.2.4) and moisture ( 1.2.2) content and to obtain , by deduction , the other ingredients . In order to correct the value of nitrogen of non-meat origin (Nx factor), it would be necessary to know the quantity of each ingredient containing nitrogen as well as the nitrogen content of these ingre ­ dients . The following table shows the nitrogen content of several typical ingredients of non-meat origin containing nitrogen , which are generally found in meat products . No L 352/36 Official Journal of the European Communities 15 . 12 . 83 Non-meat products % of nitrogen Rusk 2,0 Casein 15,8 Sodium caseinate 14,8 Soya isolate 14,5 Textured soya 8,0 Soya flour 8,0 Monosodium glutamate (MSG) 8,3 As far as repeatability of analytical procedure is concerned, reference should be made to the relevant ISO standard . The average result of at least two determinations must be taken into account .